Citation Nr: 0533057	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-25 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD), from 
November 3, 1998 (rated as 30 percent disabling until 
December 19, 2004, and 50 percent disabling from December 20, 
2004).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1970 to October 
1971.

This appeal to the Board of Veterans Appeals the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, WA.

The veteran, who is also a veteran's service representative, 
and his spouse provided testimony before a Veterans Law Judge 
at the VARO in Helena, MT in June 2005; another 
representative from VVA was also present, and a transcript is 
of record.

During the course of the current appeal, the RO granted 
service connection for coronary artery disease with CABG 
associated with PTSD, rated as 30 percent disabling from 
February 2, 2004; and tinnitus, rated as 10 percent disabling 
from December 3, 2002.  A total rating based on individual 
unemployability (TDIU) has been assigned since December 20, 
2004, which is the same date that the current 50 percent 
rating was assigned (schedularly) for PTSD.  Other than 
identified on the front cover of this decision, the veteran 
does not now have pending perfected appeals on any of those 
issues.

Other issues have been raised during the current appeal to 
include entitlement to service connection for residuals of a 
fracture to the right leg, basal cell carcinoma, hearing 
loss, fungus infection, shrapnel wounds, residuals of right 
arm laceration, back strain, and residuals of facture to the 
right 2nd finger.  The veteran and his representative argue 
that the RO has not fully resolved these issues.  
Accordingly, the attention of the RO is drawn thereto for 
whatever further action is required.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  


FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Evidence of record reflects that the veteran's PTSD has 
resulted in significant occupational impairment and severe 
social impairment since November 1998.

3.  The veteran's PTSD alone has not resulted in total 
occupational and social impairment since November 1998.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met since November 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case and other documents 
relating the pertinent regulatory provisions, has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to PTSD.  The 
Board is satisfied that all due process requirements 
including within VCAA and applicable judicial mandates have 
been fulfilled and that all due process rights of the veteran 
have been fully protected and addressed as they relate to 
ratings for PTSD. 

Factual Background

For comparison purposes, prior clinical reports are in the 
file.

Clinical records since 1998 show that the veteran has had 
diagnoses of both PTSD as well as major depression.  He is 
described during this time as having irritability, insomnia 
and suicidal ideation.  On several occasions, his wife 
indicated that because of the perceived threat to his own 
life, she would make sure that someone was always with her 
husband.  Medications had not helped those symptoms.  He also 
had nightmares.  In January 1999, he described having 
considerable stress at work which had caused daily headaches 
of a severe nature for the prior two years.

Documents from the National Guard are in the file.  One such 
document, dated in April 2000, was to the effect that based 
on a physician's assessment, which was attached, the veteran 
had been diagnosed with psychological problems and had not 
attended the annual training with the unit for the past two 
years as a result of these medical problems.  It was 
recommended that he not be retained with the Guard.

A report of clinical evaluation in February 2002 reflects 
that the veteran said that he had been in the inactive 
reserves after active duty until 1974, when he joined the 
National Guard to work on a full-time basis.  He said that in 
the time prior to his heart attack, he had developed 
increasing stress and psychological difficulty at work which 
contributed to his decision to take retirement.  He said he 
had joined the Guard because other employment after service 
had not been satisfactory, i.e., with the police department 
as a merchant policeman and with a private agency providing 
security.  He also had dug graves and operated a garbage 
truck, but generally said he had not adapted well to civilian 
life and for that reason, decided the Guard was his best 
option.

While working in the Guard, most of his time was in the motor 
pool; it worked out well since it required little contact 
with other people.  However, during the last several years in 
the Guard, he had been asked to serve with an Honor Guard at 
funerals which led to thoughts of death and dying which were 
disturbing.  The hostilities in the Middle East which 
required the call-up of many Guardsmen, had caused him to be 
more aware, fearful and angry.  He also became involved in 
training recruits in such things as the use of mines, etc., 
and these stimulated memories of his own service experiences.  
He said in the early 2002 interview that his major problem at 
work in the Guard began about 5 years before.  He said that 
although it was later confirmed that he had organic heart 
problems, at first it had been suggested by his supervisors 
that he was malingering which also upset him.  He said that 
it was about that same time that his depression became much 
worse.

He had started seeing a specific VA social worker since 1998; 
he had been placed initially in a Vietnam veterans group and 
now was seen by her individually on a weekly basis.  He was 
described as having rather significant depression with 
reduced mood.  He had poor sleep, recent weight loss, 
decreased appetite, and was anhedonic, doing little for 
pleasure.  His motivation and energy levels were reduced.

He was also noted to have significant PTSD symptoms to 
include anger, which had increased over the recent past 
several years.  He admitted to having had homicidal thoughts 
while in the Guard in response to his feelings against his 
supervisors whom he thought were harassing him.  He had 
regular nightmares wherein Vietcong attacked him; he had an 
exaggerated startle response.  He was very jumpy if someone 
were to come up behind him unexpectedly, i.e., recently a 
waiter had come up in back of him in a restaurant and he 
"freaked out" and became mildly aggressive towards the 
waiter.  He said he had also been in a race, and when the 
starter's pistol went off, he hit the dirt which embarrassed 
him.  He had developed hypervigilance, checked the perimeter 
around his home at night, and had to be in control at all 
times.

The examiner felt that there was a basis for diagnosing both 
major depression and PTSD with some interrelationship between 
them.  There was assigned a general GAF of 60 for the PTSD 
alone, but with both disabilities involved said it would be 
reduced to 45-50.  It was noted that the depression had 
started while in the Guard.  He was unable to be in prolonged 
contact with others although he was capable of short and 
superficial contact.  His ability to tolerate stress was 
reduced as was his ability to interact with others.

A statement is of record from his assigned psychiatric social 
worker, dated in April 2003, who began seeing him in June 
1998.  She had prepared a similar statement in early 1999 
shortly after he had started treatment.  He was employed in a 
full time job with the National Guard when she first saw him.  
He then reported increased moodiness, problems with his boss 
at work, poor concentration, fatigue, preoccupation, a sense 
of self-worthlessness and guilt.  In late 2000 he had retired 
from that job with the Guard.   She went into detail as to 
his symptoms.  She diagnosed generalized anxiety disorder; 
major depression, recurrent; somatoform disorder; and chronic 
PTSD; as well as alcohol abuse.  Her assignment of GAF was at 
45.  

VA medical opinions are of record from 2003 to the effect 
that given the veteran's health, any attempt to maintain full 
or part-time employment would be a significant stressor and 
would adversely impact his medical conditions.

Social Security Administration (SSA) records are in the file.  
According to subsequent determinations, SSA found him unable 
to work from May 2000.

Ongoing VA mental health evaluations are in the file.  In 
February 2004, it was noted that for years, the veteran had 
had great pride in his work while with the Guard.  After he 
lost his job, his depression had become more severe.  Much of 
his identity was tied up with his career, and he now felt 
himself to be a failure since he could not meet the needs of 
his family as a bread-winner.  The Axis I diagnosis was PTSD, 
and the examiner noted that his depression was thought to be, 
in part, secondary to his PTSD and had been exacerbated by 
his medical problems.

Later VA evaluations to date noted that the veteran was 
endeavoring to do some volunteer work at the VAMC facility 
but found that he would have to leave the hospital if things 
became crowded.  His GAF ranged about 45-50.  He had 
significant impairment of concentration, and had become 
unable to follow instructions at work.  He had no friends 
with whom he engaged socially and was withdrawn even during 
the interview.  

Statements are also of record from the veteran's 
representative (who has also worked with him) as to the 
impact his loss of the Guard job had had.  For instance, he 
had recently missed a VA examination date since his wife was 
now working and she had reminded him of all his prior 
examinations for years.   

The veteran and his spouse provided testimony before a 
Veterans Law Judge in 2005.  The Board found their 
presentations to be entirely credible.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD now 
associated with additional depression.  

After service, and a series of relatively unprofitable 
occupational expeditions, the veteran joined the Guard on a 
full-time basis.  He worked primarily in the motor pool where 
he had little or no contact with others, and therein did 
well.  However, it is clear that his psychiatric problems 
were becoming worse.  By the time of the late 1990's, he was 
being asked to do other jobs such as burial details, and 
training recruits, which precipitated increased PTSD symptoms 
when he was reminded of his own active duty times.  [He also 
developed organic health issues, which at first were seen by 
supervisors as malingering, and caused stress.  The primary 
one of these is related to his heart, and service connection 
has now been granted for that that disorder.]

The veteran's initial in-depth psychiatric evaluations were 
in 1998, and since then, he had deteriorated both socially 
and industrially.  His job was terminated in 1998 and 
although he had tried to volunteer at the VAMC since then, 
this has not been more than marginal in nature and 
unrecompensed at any rate.  

As for the objective evaluation of his circumstances, it is 
clear that he had modestly benefited from the use of 
medications.  Nonetheless, he has difficulty with excessive 
anxiety, depression, sleep disturbance, and flashbacks.  He 
is depressed, apprehensive and somewhat anxious and this has 
led to some serious problems with concentration and 
attention.  

His GAF since late 1998 has run from 45-60, predominantly at 
the lower rather then higher end of that scale.

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability since 1998 meets at least the criteria for a 50 
percent evaluation because of a restricted affect, mood 
disturbances, and difficulty in establishing social 
relationships.  

And the Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  Indeed, the 
Board finds that the veteran is and since late 1998 has been 
unable to establish and maintain effective relationships.  
This finding can provide a basis for a 70 percent evaluation 
under Diagnostic Code 9411.  

The Board also finds that there is no need to utilize the 
tenets of Fenderson for staged ratings since the veteran's 
symptoms throughout the appellate period have been relatively 
static in nature.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD from November 3, 1998.  To that extent, the appeal is 
granted.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''


ORDER

Entitlement to an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD) of 70 percent 
from November 3, 1998, is granted, subject to the regulatory 
criteria relating to the payment of monetary awards. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


